UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6935


WILLIAM D. MOORE,

                Plaintiff - Appellant,

          v.

JOHN CROW, Administrator, Lincoln Correctional Center; RANDY
S. MULL, Disciplinary Hearing Officer; KAREN LOPOUS, Food
Service; ROGER PATTERSON, Regional Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00015-FDW)


Submitted:   November 20, 2014             Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William D. Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William D. Moore appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Moore v. Crow, No. 5:14-cv-00015-FDW.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2